Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 11/30/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1-21 are pending in this office action.
Claims 13-21 have been withdrawn.
Claims 1-12 have been rejected.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	 ‘The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.	 Claim(s) 1-5, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergun et al. US 2015/0157038 in view of Arends et al. US 2002/0031577.

8.	 Regarding claims 1, 11, 12 Ergun et al. discloses a method for producing an edible oleo gel which is prepared by using edible triacylglycerol oil with ethyl cellulose at a weight ratio 99:1 to 80:20 and under agitation with heating condition to form a mixture ([0012], [0013], [0014]) which is used with food product ([0015]) and triacylglycerol oil can be sunflower oil soybean oil etc. ([(0020]). It is understood that the disclosed heating at 80 or above degree C ([0014]) in order to achieve above glass transition temperature of ethyl cellulose ([0029]) to provide molten state makes claimed first temperature (to achieve) “wherein the mixture is in molten” as claimed in claim 1 and the oleo gels made are edible and can be formulated into any food product requiring a structured solid-like or semi-solid like fat ([0034]) which is room temperature (i.e. second temperature) which meets claim limitation of “ to a second temperature wherein the oliogelator component | the mixture is at least partially in solid state as claimed in claim 1. This provides the benefit of having solid -like property or crystalline triacylglycerols without the high level of solid saturated fatty acids, however, retaining structural properties of solid fats which is highly desirable for specific food applications ([0029]). Ergun et al. also discloses that stabilizers may also be added e.g. sorbitan monooleate, sorbitan monosterate etc. ([(0031]) which is also an oleogelator to meet: “mixtures thereof” of claim 12.
Ergun et al. is silent about the step of ultrasound.
Arends et al. discloses that such compositions having liquified or dissolved substance is crystallized from a melt ([(0001]) which comprises oil ( Abstract) and under the melt condition while exposing to ultrasound ([0001]) the composition goes through crystallization process with enhanced and faster crystallization of the final product ([0020], [0021]) without having any problem of transient cavitation and without adversely affect taste and smell (at least in [0021], [0022], [0072]). Arends also discloses that sunflower seed oil (liquid) in combination with hydrogenated palm oil (solid) can be subjected to an ultrasound treatment without substantial damage to flavor and taste (at least in [0079], [0087]). Arends et al. discloses that such compositions having liquified or dissolved substance is crystallized from a melt ([0001]) which comprises oil (Abstract) and therefore, Arends et al. is analogous art and combinable to modify Ergun’s composition (triacylglycerol oil with ethyl cellulose as oleo gel, and under melt condition) with Arends’s ultrasound method to have final product.
Arends et al. also discloses that 1.5 MHz is the suited region ([0082] and Fig 5) to meet claim 4. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the amended claim limitation of “oriented crystal”, it is to be noted that claim 1 recites the phrase “superpositions of ultrasound waves thereby forming oleo gel comprising oriented crystals of the oleogelator component”. However, if we consider specification as a dictionary, specification describes when oleogelator components are positioned between the transducing means 702a-d adapted to orient oleogelator components in the X-Y plane (Fig 7, [0101]) and Fig 7 A and a sectional view when oleogelator components are positioned between the transducing means (Fig 7B ([0101], [0102]).
As discussed in the office action above, Arends et al. discloses the formation of crystals by using transducers ([0067]) and ultrasound comprising one or more superpositions of ultrasound waves ([0036], [0067]).
Therefore, it is the positioning of the oleogelator components as evidenced by applicants own specification (Figs 7A and 7B ([0101], [0102]) and generation of super positioning of ultrasonic sound (in PGPUB [0106]) which is considered as within the skill of one of ordinary skill in the art to position oleogelator components between the transducing means and transducing means are performed using transducers and that the ultrasound can comprise superpositions of ultrasound waves are disclosed by Arends et al. (at least in [0036], [0067]).
It is to be noted that if we interpret the disclosure by Arends et al., Arends et al., disclosed that crystal nucleation and crystal growth are two stages and crystal growth follows after nucleation by the ultrasound method ([0005], [0006]). It is also to be noted that and as mentioned above, “crystal orientation’ is the positioning of the oleogelator components which is considered as within the skill of one of ordinary skill in the art to position oleogelator components between the transducing means and transducing means are performed using transducers as disclosed by Arends et al. (at least in [0067]) as discussed under second bullet (last two paragraphs) above and is applicable here also.
Absent showing of unexpected results, the specific positioning of oleogelator between the transducing means during the treatment of ultrasound is not considered to confer patentability to the claims. As the crystal pattern design is variable that can be modified, among others, by adjusting positioning of oleogelator between the transducing means during the treatment of ultrasound, the precise positioning would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, specific positioning of oleogelator between the transducing means during the treatment of ultrasound in Ergun et al. , to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired  oriented crystals of the oleogelator component (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
 	One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify melted composition of Ergun et al. by using the teaching of Arends et al. to provide super positioned ultrasonic waves to make crystallized form and also the oleo gel can comprise the oriented crystal by using transducing means which are performed using transducers and that the ultrasound can comprise superpositions of ultrasound waves as disclosed by Arends et al. (at least in [0036], [0067]) which is mere optimization for desired choice of pattern of “oriented crystal needed in the final oleo gel product.

9.	Regarding claims 2, 3, Arends et al. discloses that the ultrasound can comprise superpositions of ultrasound waves which provides the benefit of broad-band noise signal pattern which noise pattern points to the many violent bubble collapses which are characteristics for transient cavitation ([0036]).
It is also to be noted if we interpret amended claim 1, it is understood that ‘oriented crystals’ are formed by using one or more superpositions of ultrasound waves to treat oleogel. Therefore, as because claims 2,3 dependent on claim 1, it would have been obvious that the pattern of one or more superpositions of ultrasound waves can comprise a standing wave pattern as claimed in claim 2 and this can be dynamically controlled ultrasonic wave pattern as mechanical index (MI) (at least in [0030], [0034], [0041], [0042]) in order to have desired “oriented crystals containing oleogel” product of choice. 
	Therefore, the precise pattern of one or more standing ultrasound superposition and dynamically controlled ultrasound wave pattern would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the one or more standing ultrasound superposition having dynamically controlled ultrasound wave pattern in Ergun et al. in view of Arends et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. oriented crystals containing oleogel.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

10. 	Regarding claim 5, Arends et al. discloses that the system comprises using transducers (at least in [0067]) and emits super positioned ultrasound waves which provides the benefit of broad-band noise signal pattern which noise pattern points to the many violent bubble collapses which are characteristics for transient cavitation ([0036]).

11.	 Regarding claim 8, Arends et al. discloses that a practical indicator can evaluate the absence of transient cavitation and mechanical index (MI) ([0030]) which determines sonication condition ([0034]). It is; therefore, the practical indicator can monitor superposition of many signals and eventually broad-band noise and collapse of bubble which are characteristics of transient cavitation ([0036]). It is also to be noted that Arends et al. discloses “monitoring” by disclosing optimizing the operational situation ([0029]) and observing and generating superposition of many signals, the conditions for the “broad-band noise’, collapse of bubble, transient cavitation etc. ([0034], [0036]). This is also considered as Result Effective Variable.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, monitoring the superposition of the one or more super positioned ultrasound waves as claimed in claim 8, in Ergun in view of Arends et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired noise pattern, transient cavitation, provides bubble collapse etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

12.	 Regarding claims 9, 10, Arends et al. discloses the method of riskless medically safe sonication conditions ([0034]) which is performed by super positioning many signals to have desired better quality ([0036]) as discussed in detail above by monitoring MI based threshold indicator ([(0034]) which parameters are optimizable (at least in [0031], [0042] e.g. ultrasound intensity such as time, temp and frequency etc. can be optimized ) and therefore, within the skill of one of ordinary skill in the art to adjust from the teaching of Arends et al. (at least in [0034], [0036], [0042]). This is “machine learning system” because one of ordinary skill in the art can read the machine-readable data to learn in order to perform the optimization step and, therefore, it meets claims 9, 10. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, “adjusting using machine learning system” as claimed in claim 10, in Ergun in view of Arends et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired “adjustment” in order to have desired noise pattern quality etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

13. 	Claim(s) 6-9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergun et al. US 2015/0157038 in view of Arends et al. US 2002/0031577 as applied to claims 1 and 5 and further in view of NPL Masouleh et al. (in Proceedings of the 4th Iranian International NDT Conference Feb 26-27, 2017, Olympic Hotel, Tehran, Iran).

14.	 Regarding claims 8, 9 and 10 have been already rejected with independent claim 1 above. However, the alternative/additional claim limitations are addressed here for claims 6, 8,9 which is not addressed by Ergun et al. US 2015/0157038 in view of Arends et al.

15. 	Regarding claim 6, Arends et al. discloses that there are many variable parameters need to be chosen by trial (i.e. optimization) (at least in [0029]) to have desired effect (i.e. desired noise pattern, transient cavitation, provides bubble collapse) ([0036]). Therefore, it is also to be noted that one of ordinary skill in the art can optimize the frequency and quality of the product (at least in Fig 1, [0029]).

16.	Regarding claims 6, 7, claim limitation of FEM of claims 6, 7 which is not addressed by Ergun et al. in view of Arends et al.
NPL Masouleh et al. discloses that the precision and accuracy of ultrasonic transducers can be achieved by using FEM method as valuable tool which helps to predict the precision and accuracy of the transducers (at least in second and third paragraphs under Introduction) by employing finite element modelling for designing the ultrasonic transducers in order to predict the precision and accuracy of the behavior of the ultrasonic transducers by optimizing the parameters without going through time consuming tests (at least under Conclusion).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Ergun et al. and Arends et al. to include the teaching of NPL Masouleh et al. to use FEM method as valuable tool which helps to predict the precision and accuracy of the transducers (at least in second and third paragraphs under Introduction) by employing finite element modelling for designing the ultrasonic transducers in order to predict the precision and accuracy of the behavior of the ultrasonic transducers by optimizing the parameters without going through time consuming tests (at least under Conclusion). One of ordinary skill in the art would also have been motivated to monitor the superposition of the one or more super positioned ultrasound waves as claimed in claim 8, by using FEM method as valuable tool which helps to predict the precision and accuracy of the transducers (at least in second and third paragraphs under Introduction).
However, it is also considered as Result Effective Variable.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ultrasound frequency as claimed in claim 1, positioning of the one or more transducing means etc. as Claimed in claim 6 in Ergun in view of Arends et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired noise pattern, transient cavitation, provides bubble collapse etc. (ln re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

17.	 Regarding claims 9, 10, Arends et al. discloses the method of riskless 
Arends et al. discloses the method of riskless medically safe sonication conditions ([0034]) which is performed by super positioning many signals to have desired better quality ([0036]) as discussed in detail above by monitoring MI based threshold indicator ([(0034]) which parameters are optimizable (at least in [0031], [0042] e.g. ultrasound intensity such as time, temp and frequency etc. can be optimized ) and therefore, within the skill of one of ordinary skill in the art to adjust from the teaching of Arends et al. (at least in [0034], [0036], [0042]).
Arends et al. does not specifically teach machine learning system.
NPL Masouleh et al. discloses that the precision and accuracy of ultrasonic transducers can be achieved by using FEM method as valuable tool which helps to predict the precision and accuracy of the transducers (at least in second and third paragraphs under Introduction) by employing finite element modelling for designing the ultrasonic transducers in order to predict the precision and accuracy of the behavior of the ultrasonic transducers by optimizing the parameters e.g. frequency of the ultrasonic waves by frequency response curve without going through time consuming tests (at least under 5-Experimental validation , lines 7-10, figs 9, 10 and under Conclusion). Therefore, this is “machine learning system” because one of ordinary skill in the art can read the automated machine- readable data to learn in order to perform the optimization step and, therefore, it meets claim 10.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Ergun et al. and Arends et al. to include the teaching of NPL Masouleh et al. to use FEM method as valuable tool which helps to assisting the adjusting using a machine learning system.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, “adjusting using machine learning system” as claimed in claim 10, in Ergun in view of Arends et al. and NPL Masouleh et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired “adjustment” in order to have desired noise pattern quality etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to arguments
18.	Applicants arguments and amendments have been considered. Applicants arguments and amendments of claim 10 overcome the 112 fourth paragraph rejection. However, applicants’ arguments and amendments do not overcome 103 rejections of record. The reasons are discussed below:

19.	Applicants argued on page 12 that “Accordingly, it could be considered that the use of ultrasound instead of inert atmosphere is an alternative way to prevent formation of unpleasant flavor or taste to the oleogels.
In contrast to the method of claim 1:
O(a) Arends is silent as to oleo gels.
o (b) Neither Ergun nor Arends discloses the formation of oriented crystals by using ultrasound comprising one or more superpositions of ultrasound waves.
O (c) Neither Ergun nor Arends discloses that formation of oriented crystals improves oleo gel stability.
o (d) Ergun discloses edible oleo gels comprising ethyl cellulose. Ergun does not teach or suggest crystallization of those oleo gels.
o (e) Although Arends discusses the use of ultrasound in absence of cavitation, the ultrasound is used therein to promote nucleation but not crystal orientation and spatial manipulation.
To further differentiate the claimed method from the applied prior art, claim 1 is amended to specify that the cooling is to a temperature wherein the mixture is at least partially in solid state and wherein crystallization of the oleogelator component is initiated. It is also specified that the oleo gels produced by the method comprise oriented crystals of the oleogelator component.
In response to first bullet (a), Arends is secondary prior art and is used to address specifically the step of “Ultrasound” to make crystallized form from a melt while exposing to ultrasound ([0001]) to make such a crystallized oleogelator component of the claimed invention of claim 1. 
As discussed above, the liquified or dissolved substance which is crystallized crystallization from a melt as disclosed by Arends et al. and “crystallization from a melt” can be interpreted as “crystallization from  at least partially in solid state” [e.g. melt is partial solid state] as alleged by the applicants (page 12 last paragraph) , and, therefore, can read on the amended claim limitation of “ wherein the oleogelator component in the mixture is at least partially in solid state and wherein crystallization of the oleogelator component is initiated” as claimed in claim 1. 
However, note that while Arendas et al. does not disclose all the features of the present claimed invention, Arends et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely crystallization from a  melt while exposing to ultrasound ([0001] of Ardends), and in combination with the primary reference, discloses the presently claimed invention.
In response to second bullet (b), this has been discussed above where amended claim 1 was addressed. In brief, it is to be noted that if we interpret the disclosure by Arends et al., discussed that crystal nucleation and crystal growth are two stages and crystal growth follows after nucleation by the ultrasound method ([0005], [0006]). It is also to be noted that and as mentioned above, “crystal orientation’ is the positioning of the oleogelator components which is considered as within the skill of one of ordinary skill in the art to position oleogelator components between the transducing means and transducing means are performed using transducers as disclosed by Arends et al. (at least in [0067]) as discussed while addressing amended claim 1 with result effective variable above and is applicable here also.
In response to third bullet (c ), it is therefore, considered the positioning of the oleogelator components which is within the skill of one of ordinary skill in the art to position oleogelator components between the transducing means and transducing means are performed using transducers is disclosed by Arends et al. (at least in [0067]).
In response to fourth bullet (d), it is agreed that Ergun et al. discloses edible oleo gels comprising ethyl cellulose to produce an edible oleo gel ([0012], [0013], 0014], [0020]) which is in molten state having benefits of solid-like property or crystalline triacylglycerols ([0029]).  However, the crystallization of oleo gel by using ultrasound method is not disclosed by Ergun et al. Therefore, examiner used secondary prior art by Arends et al. to address the deficiency of Ergun et al. and made 103 (a) obviousness rejection because the combinations meet the requirements for obviousness are discussed in MPEP§ 2142. 
In brief, the only difference between claim 1 and the teachings of Ergun et al.  is the crystallization of oleogel by using ultrasound method. Arends et al. teaches crystallization from a melt while exposing to ultrasound ([0001] of Arends).  Like the claimed invention, both Ergun et al. and Arends et al.  are directed to edible Oleo gel. One of ordinary skill in the art would reasonably have expected that substituting the method of crystallization of oleo gel by using ultrasound method as taught by Arends et al. would have been within the skill of the art and yielded the predictable result of crystallized oleo gel by using ultrasound method. See MPEP § 2143(I)(B) and § 2143.02. The rejection of claim 1 under 35 U.S.C. § 103 as obvious over Ergun et al. in view of Ardendas et al.  is, therefore, maintained.
In response to fifth bullet (e), it is to be noted that this has been discussed above where amended claim 1 has been addressed and also as discussed under second bullet (last two paragraphs) above and is applicable here also.

20.	Applicants argued on page 13 first paragraph that “Ergun et al. is the closest prior art” and does not disclose claimed crystallization step.
In response, in this instance, as because applicant’s argument is based on claimed crystallization, to make crystallized oleo gel, and as because Arends discloses the ultrasound method to make crystallized oleo gel which can be from similar melted olegelator component, therefore, even if Arends et al. is a secondary prior art, Arends et al. is the closest prior art. In this instance, examiner does not agree with the allegations made for Arends et al. (page 13 last two paragraphs) because as mentioned above, if we consider the disclosure by Arends as a whole, in addition to Arends claim 1, Arends also discloses that crystals belong to two steps and not the only nucleation and also crystals can be made from liquid or melt also ([0001]). Therefore, examiner does not agree with the allegations made by the applicants that the disclosure by Arends is in strict contrast to the claimed method (on page 13, last two lines, Argument section). 
Therefore, the rejection is maintained and made as final. 

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792 

/DONALD R SPAMER/Primary Examiner, Art Unit 1799